Title: To Thomas Jefferson from La Luzerne, 18 January 1789
From: La Luzerne
To: Jefferson, Thomas



A Versailles Le 18. Janv. 1789.

J’ai l’honneur de vous envoyer, Monsieur, des exemplaires de l’Arrêt du Conseil, rendu le 7. Xbre. dernier, qui excepte les huiles, et fanons de Baleine, provenant de la Pêche des Sujets des Etats unis, des prohibitions générales prononcées par l’arrêt du 7. Xbre. précédent. Cette exception, qui est une Suite et une preuve des dispositions particulieres de S. Mté. en faveur du Commerce des Etats unis, n’a pu cependant être prononcée que d’une maniere provisoire, parce qu’il n’est pas possible de perdre de vuë les motifs de justice qui réclament une protection exclusive  pour la Pêche nationale, et qui obligeroient de lui réserver l’aprovisionement entier du Royaume, si elle parvenoit à s’accroitre assez pour y pourvoir. Mais vous devez être bien convaincu que Sa Majesté ne Se déterminera jamais à adopter cette Mesure que lorsque la nécessité en sera bien constatée, et qu’il seroit pris alors des précautions pour garantir les Négociants et les Pêcheurs Américains de toute Surprise. Dans l’Etat actuel, je crois devoir vous prier d’observer qu’il est également de l’intérêt des deux nations de prévenir toute contrebande quant à l’introduction des huiles de Baleine. Le droit accordé aux sujets des Etats unis leur deviendroit aussi inutile que nuisible à la Pêche françoise si d’autres nations parvenoient à jouir également de ce Privilege par une fraude qu’il sera peut être assez difficile d’empêcher entierement. Je ne doute pas qu’il ne soit pris à cet egard des précautions très sages dans les Ports des Etats unis. Je donnerai ordre aux Consuls de France qui y résident de se concerter avec les chefs de l’Administration pour déterminer la forme des Certificats que l’arrêt du 7. Xbre. les charge de délivrer, et pour reconnoitre les moyens qu’ils peuvent employer afin de s’assurer de la vérité des faits qu’ils doivent attester. Je vous prie, Monsieur, de demander qu’on veuille bien leur procurer les facilités nécessaires, pour prévenir les surprises auxquelles ils pourroient être exposés de la part de ceux qui voudroient tenter cette contrebande, et essayer d’introduire des huiles etrangeres comme provenant de la Pêche des Etats unis.
J’ay l’honneur d’etre avec un Parfait attachement, Monsieur, votre trés humble et trés obeissant Serviteur

La Luzerne

